Citation Nr: 0207012	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  00-04 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to service connection for a claimed bilateral 
hearing loss.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans









ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
RO.  

Furthermore, the Board notes that the RO denied service 
connection for tinnitus in an October 2001 rating decision.  
The veteran filed a Notice of Disagreement in that same 
month, and the RO issued a Statement of the Case in March 
2002.  However, the veteran has not yet filed a Substantive 
Appeal.  Therefore, this matter is not currently in appellate 
status.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  The veteran's currently demonstrated bilateral 
sensorineural hearing loss is shown to be the likely result 
of noise exposure in service.  




CONCLUSION OF LAW

The veteran's disability manifested by a bilateral 
sensorineural hearing loss is due to disease or injury that 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

A careful review of the veteran's service medical records 
shows that he received no treatment for bilateral hearing 
loss or related ear manifestations.  Likewise, on the 
veteran's entrance and separation examinations, the veteran 
exhibited 15/15 on the whispered voice test.  

Following service, the veteran underwent VA examinations in 
May 1955 and August 1960, which reported that the veteran's 
ears were within normal limits. 

In May 1998, the veteran's private physician, Dr. Frederick 
C. Hawkins, Jr. submitted a letter regarding the veteran's 
hearing loss.  

Specifically, Dr. Hawkins stated that, when he first saw the 
veteran thirty years ago, he advised him that he should be 
tested and treated for hearing loss which he believed to be 
partly due to a chronic long term infection that was 
unsuccessfully treated during service, as well as constant 
exposure to loud noises.  

In an April 1998 letter, Dr. Aaron L. Shapiro, also the 
veteran's private physician, stated that he treated the 
veteran for hearing loss associated with exposure to 
artillery firing during service, per the veteran's stated 
history.  

The VA treatment records, dated from February through April 
1998, show the veteran was treated for a hearing loss.  
Specifically, in April 1998, the veteran underwent 
audiometric testing.  The veteran's recorded puretone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
65
X
80
LEFT
35
50
65
X
60

The veteran's speech discrimination scores were 84 percent in 
the right ear and 80 percent in the left ear.  

In February 1999, the veteran underwent a VA examination.  
The veteran had complaints of having had a hearing loss since 
service requiring the use of hearing aids for many years.  He 
also stated that he had to look directly at a person who had 
to speak in a loud and clear voice, in order to understand 
what was said.  The veteran's puretone thresholds were 
recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
75
80
LEFT
50
65
80
85
85

The veteran's speech discrimination scores were 84 percent in 
the right ear and 68 percent in the left ear.  The examiner 
stated that the veteran suffered from moderate to severe 
sensorineural hearing loss, worse in the left ear.  

The lay statements submitted on behalf of the veteran, 
collectively assert that the veteran did not experience a 
hearing loss prior to service, but immediately following 
separation, the veteran began experiencing a hearing loss.  

In a May 2000 letter, Dr. Shapiro stated that he had treated 
the veteran for severe to profound hearing loss since 1995, 
consistent with a noise-induced hearing loss.  Specifically, 
Dr. Shapiro stated that "within a reasonable degree of 
medical certainty, it [could] be concluded that his hearing 
loss [was] noise-induced.  The hearing loss [came] from noise 
exposure while he served in the military.  There [was] no 
other history of noise exposure."  

Furthermore, Dr. Shapiro also concluded that "hearing loss 
that [was] caused by noise exposure show[ed] up at a later 
time and the fact that there was no direct evidence of 
hearing loss treatment while in the service [did] not 
indicate that noise exposure was not the cause for this 
hearing loss."  

In a July 2000 letter, Dr. Hawkins advised the veteran that 
the headaches he experienced were associated with inservice 
noise exposure, which was also responsible for his nerve 
damage and hearing loss.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the December 1999 Statement of 
the Case and March 2002 Supplemental Statement of the Case 
issued during the pendency of the appeal, the veteran and his 
representative have been advised of the law and regulations 
governing his claim, and have been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  

Likewise, in an October 2001 rating decision, the veteran's 
claim for service connection for bilateral hearing loss was 
again adjudicated under the mandates of the VCAA.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Moreover, the veteran underwent a VA examination in 
conjunction with this appeal.  

Hence, given the favorable action taken hereinbelow, 
adjudication of this appeal, without another remand to the RO 
for specific consideration of the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran claims that his bilateral hearing loss is the 
result of noise exposure in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

The regulations indicate that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2001).  

In this case, the veteran clearly has a hearing disability as 
provided under the regulations and demonstrated by the 
February 1999 VA examination.  

However, in addition to suffering from impaired hearing, the 
medical evidence must also establish that the veteran's 
hearing loss is the result of his military service. 

In this regard, given the veteran's assertions relative to 
the exposure to increased noise levels during service, the 
Board notes that the veteran's private physicians have 
related his current bilateral hearing loss to his military 
service.  

Particularly, in the May 2000 letter, Dr. Shapiro opined that 
the veteran suffered from a noise induced hearing loss that 
would frequently show up at a later time and that, since the 
veteran had no other history of noise exposure, the veteran's 
current hearing loss was related to his military service.

Accordingly, given that a preponderance of the evidence is 
for the claim, the Board finds that the veteran's bilateral 
hearing loss is warranted.  





ORDER

Service connection for bilateral hearing loss is granted.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

